Appellant was convicted in the district court of Franklin county of manufacturing intoxicating liquor, and his punishment fixed at two years in the penitentiary. *Page 511 
We have filed with the clerk of our court an affidavit in due form certifying to the fact that on March 10, 1925, the appellant died. It is shown that he is the same party who was convicted and has appealed in this case. Being satisfied as to the correctness of the statements contained in said affidavit, the appeal will be ordered dismissed.
Dismissed.